Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 47, 49, 50, 51, 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinez Villalpando (Agonist-antagonist active knee prosthesis: a preliminary study in level ground walking) in view of Hirzel (2006/0208606A1) and in view of Andrsek (2009/0259320A1).

In regard to claim 47, Martinez teaches a powered human augmentation device comprising: 
a motor (fig 3a) having configured to apply torque to a joint of the human augmentation device during a phase of a gait cycle to modulate at least one of joint augmentation torque (fig 6b, d), joint impedance, or joint equilibrium during the phase of the gait cycle; Application No. 16/179,789 Attorney's Docket No. 8120BI00110C2 Page 6 of 7 
a transmission (R, fig 3) coupled directly to the motor (see fig 3a); 
an elastic element (spring, fig 3a) serially coupled to the transmission (fig 14A-D), the elastic element (spring fig 3a) coupled to the joint (coupled to both ankle and knee joint as shown in fig 14A-D); 
However, Martinez does not teach shorting the leads of the motor or the motor having an RPM less than 1500.
Andrsek teaches a controller [0025: electronic circuit] configured to short leads of the motor to exert a viscous damping torque on the motor [0025].  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Andrsek’s controller that allows shorting of the motor leads with the invention of Martinez because shorting the motor requires less mechanical components to create a damping torque and creates maximum damping [0025].
Hirzel teaches a motor comprising a low revolutions per minute motor having an RPM less than 1500 [0093] (states 1250rpm at 1000 hz or see table II examples 1-3 750rpm).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the motor of Hirzel in place of the motor of Martinez because the motor has high efficiency (abstract) with greater speed options [0093].
In regard to claim 49, Martinez meets the claim limitations as discussed in the rejection of claim 47, and further teaches the transmission (fig 3) comprises a ball-screw transmission (page 365, electromechanics paragraph) having a ball nut coupled to the motor rotor and the screw coupled to the elastic element (fig 3: the transmission is between the elastic element (spring) and the motor and therefore the rotor and screw are coupled to both elements either directly or indirectly).  In regard to claim 50, Martinez meets the claim limitations as discussed in the rejection of claim 47, but does not teach the details of the motor as claimed.  Hirzel further teaches the motor comprises a high-torque motor supplying motor torque of at least about 0.06 Nm/kg.  [0150: torque density of at least 2.5Nm/kg].  In regard to claim 51, Martinez meets the claim limitations as discussed in the rejection of claim 47, and further teaches the device is adapted to be backdrivable.  (page 370 first paragraph)  In regard to claim 53, Martinez meets the claim limitations as discussed in the rejection of claim 47 and further teaches a motor encoder adapted to measure angular displacement of a rotor of the motor with respect to a stator of the motor (table two: digital encoder linear); and a joint encoder adapted to measure angular displacement of the joint about a joint pivot. (table 2: digital encoder rotary)

Claim 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinez Villalpando (Agonist-antagonist active knee prosthesis: a preliminary study in level ground walking) in view of Hirzel (2006/0208606A1) and in view of Andrsek (2009/0259320A1) and further in view of Bedard (2004/0111163A1).

In regard to claim 52, Martinez meets the claim limitations as discussed in the rejection of claim 47, but does not teach the transmission gear ratio as claimed.  Bedard teaches a ball-screw transmission with a pitch in the range of 2mm-10mm (1/8inch), which would thereby result in a gear ratio of less than about 80:1.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Bedard’s transmission in place of the transmission of Martinez through functional substitution since both ball screw transmissions are used in a prosthetic device and it appears either would work equally well.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to be known by those skilled in the art at the time of the instant invention.  MPEP 2144.06

Allowable Subject Matter
Claims 34-37 and 39-40 are allowed.  
The closest prior art Martinez-Villalpando (Angonist-antagonist active knee prosthesis: A preliminary study in level-ground walking) in view of Hirzel (2006/0208606A1) does not teach shorting the leads of a motor to create a viscous damping torque proportional to a motor dissipation constant of less than 50W/(Nm)^2.

Response to Arguments
In regard to the double patenting rejection of claims 34-40, 47, 49-53, the terminal disclaimer overcomes this rejection.
In regard to the 103(a) rejection of claims 47, 49-51, and 53 as unpatentable over Martinez Villalpando (Angonist-antagonist active knee prosthesis: a preliminary study in level ground walking) in view of Hirzel (2006/0208606A1) and in view of Andrsek (2009/0259320A1), the applicant’s arguments have been fully considered.  
The applicant argues that the patentable invention may lie in the discovery of a source of a problem even though the remedy may be obvious once the problem is identified.  The applicant states that in conventional prosthetics High RPM DC motors are used because of their low weight but these motors cause high friction losses and therefore the weight savings from the motor are negated by the extra battery and energy needed to offset the friction loss.  
The applicant further cites the following case law:
Stratoflex, Inc. v. Aeroquip Crop, 713 F.2d 1530 (Fed. Cir. 1983); Schenck v. Notron Corp, 713 F.2d 782 (Fed Cir 1983)
These are related to patent infringement cases and do not appear to show any relationship between discovering a problem to negate prior art.  The legal criteria for infringement is not the same as that for patentability.
The applicant also cites In re Sponnoble, 405 F 2.d 578, 585 (CCPA 1969).  While it appears that on appeal, in this particular case, the applicant’s argument was successful regarding discovery of a new problem, a more recent case law In re Conrad (attached) the examiner’s 103 rejection was affirmed.  Although a problem may be previously unrecognized, this does not negate other motivations for combining the references. A variety of factors go into a successful functioning prosthetic foot, each having advantages and disadvantages.  Substituting a heavier motor would not destroy the function of a device where as in Sponnable swapping materials stopped a leak rather than optimized friction loss or energy efficiency.  The fact patterns of the instant case and the cited case law are not close enough for successful application.
It has been held that merely discovering a new use for a known product does not make it patentable.  “By disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it.” MPEP 2163.07(a) Accordingly, the rejection is maintained as one of ordinary skill of the art would still have found it obvious to substitute one known motor for another.
 In regard to the 103(a) rejection of claim 52 as unpatentable over Martinez Villalpando (Angonist-antagonist active knee prosthesis: a preliminary study in level ground walking) in view of Hirzel (2006/0208606A1) and in view of Andrsek 
Please note, applicant was called 6/2/2021 regarding an examiner’s amendment regarding the allowable subject matter but no reply was received.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774